            Case 3:19-cv-01859-CAB-WVG Document 66 Filed 02/20/20 PageID.2057 Page 1 of 7



             1       COOLEY LLP                           SHEPPARD, MULLIN, RICHTER &
                     STEVEN M. STRAUSS (99153)            HAMPTON LLP
             2       (sms@cooley.com)                      A Limited Liability Partnership
                     ERIN C. TRENDA (277155)               Including Professional Corporations
             3       (etrenda@cooley.com)                 JOHN A. YACOVELLE, Cal. Bar No. 131781
                     ALEXANDER R. MILLER (294474)               jyacovelle@sheppardmullin.com
             4       (amiller@cooley.com)                 MARISA B. MILLER, Cal. Bar No. 270860
                     JOANNA L. HUBBERTS (294230)                mmiller@sheppardmullin.com
             5       (jhubberts@cooley.com)               KRISTIN P. HOUSH, Cal. Bar No. 286651
                     4401 Eastgate Mall                         khoush@sheppardmullin.com
             6       San Diego, CA 92121                  JESSE SALEN, Cal. Bar No. 292043
                     Telephone: (858) 550-6000                  jsalen@sheppardmullin.com
             7       Facsimile: (858) 550-6420            12275 El Camino Real, Suite 200
                                                          San Diego, California 92130-4092
             8       JEFFREY KARR (186372)                Telephone: 858.720.8900
                     (jkarr@cooley.com)                   Facsimile: 858.509.3691
             9       3175 Hanover Street
                     Palo Alto, CA 94304                  Attorneys for Defendants/Counter-Claimant
           10        Telephone: (650) 843-5000            CALIFORNIA EXTRACTION VENTURES,
                     Facsimile: (650) 849-7400            INC.; STEPHEN COREY
           11
                     Attorneys for Plaintiff and
           12        Counterclaim-Defendant
                     JAVO BEVERAGE CO., INC.
           13
           14
                                             UNITED STATES DISTRICT COURT
           15
                                       SOUTHERN DISTRICT OF CALIFORNIA
           16
           17        JAVO BEVERAGE CO., INC.,               Case No. 19-cv-01859 CAB WVG
           18                   Plaintiff,                    JOINT MOTION TO SEAL
                                                              ADDITIONAL PORTIONS OF
           19             v.                                  TRANSCRIPT FROM PRELIMINARY
                                                              INJUNCTION HEARING
           20        CALIFORNIA EXTRACTION
                     VENTURES, INC. AND STEPHEN
           21        COREY,
                                                            Ctrm.: 4C (4th Floor)
           22                   Defendants.                 The Hon. Cathy Ann Bencivengo
           23        CALIFORNIA EXTRACTION                  Complaint Filed: September 26, 2019
                     VENTURES, INC.,                        Trial Date:      July 5, 2021
           24
                                Counter-Claimant,
           25
                          v.
           26
                     JAVO BEVERAGE CO., INC.,
           27
                                Counterclaim-Defendant.
           28
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
            Case 3:19-cv-01859-CAB-WVG Document 66 Filed 02/20/20 PageID.2058 Page 2 of 7



             1             Pursuant to Southern District of California Civil Local 7.2, Plaintiff and
             2       Counterclaim-Defendant Javo Beverage Co., Inc. (“Javo”), Defendant and Counter-
             3       Claimant California Extraction Ventures, Inc. (“CEV”), and Defendant Stephen Corey
             4       (“Corey”) by and through their respective counsel, respectfully submit this joint motion
             5       for an order sealing additional portions of the transcript from the January 23, 2020
             6       hearing on Javo’s preliminary injunction motion (the “PI Hearing”) referencing the
             7       parties’ confidential and trade secret information, including information previously
             8       sealed by the Court. (See Doc. Nos. 16, 36, 42, 43, 50.) Consistent with the Court’s
             9       order granting the parties access to the portion of the PI Hearing transcript that was
           10        sealed during the hearing (Doc. No. 60), the parties further request that only Outside
           11        Litigation Counsel1 be permitted to access any additional sealed portions of the
           12        transcript. Consistent with the previous order (id.), the parties further request that
           13        Outside Litigation Counsel be granted leave to coordinate on a redacted version of the
           14        full PI Hearing transcript that is not restricted as to Javo and/or CEV and Mr. Corey.
           15        I.    LEGAL STANDARD
           16              Motions for preliminary injunction can be “dispositive” or “nondispositive”
           17        depending on whether they are “more than tangentially related to the underlying cause
           18        of action.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1099 (9th Cir.
           19        2016). Requests to seal court records in connection with non-dispositive motions need
           20        only meet the “good cause” showing under Federal Rule of Civil Procedure 26(c).
           21        Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). Requests
           22        to seal documents in connection with dispositive motions must show “compelling
           23
           24        1
                       Outside Litigation Counsel includes Javo’s litigation counsel and support staff at
                     Cooley LLP and Corey/CEV’s litigation counsel and support staff at Sheppard Mullin
           25        Richter & Hampton LLP, who have not acted and will not act as patent prosecution
                     counsel for Corey/CEV (“Outside Litigation Counsel”). Outside Litigation Counsel
           26        does not include any counsel at Sheppard Mullin Richter & Hampton LLP that is
                     advising or will advise (directly or indirectly) Corey/CEV on any preparation or
           27        prosecution of Corey/CEV’s current or future patents or patent applications, including
                     but not limited to David Heisey, Esq., Hector Agdeppa, Esq., Daniel Yannuzzi, Esq.,
           28        Eric Gill, Esq., and Jonathan Marina, Esq.
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               -1-
            Case 3:19-cv-01859-CAB-WVG Document 66 Filed 02/20/20 PageID.2059 Page 3 of 7



             1       reasons” for doing so. Id. “Compelling reasons” to seal court records exist where they
             2       would “release trade secrets.” Id. at 1179. “Compelling reasons” to seal court records
             3       also exist where they would release “confidential business information” or “information
             4       subject to confidentiality agreements.” Compal Elecs., Inc. v. Apple Inc., No. 17-cv-
             5       00108-GPC-MDD, 2017 WL 11423604, at *2 (S.D. Cal. Sept. 5, 2017); see also Ctr.
             6       for Auto Safety, 809 F.3d at 1097 (compelling reasons to seal include “business
             7       information that might harm a litigant’s competitive standing”); In re Qualcomm Litig.,
             8       No. 17-cv-00108-GPC-MDD, 2019 WL 1557656, at *3 (S.D. Cal. Apr. 10, 2019)
             9       (compelling reasons existed to seal “trade secrets, proprietary business records,
           10        discussions of internal strategy, company dealings, and materials designated as ‘Highly
           11        Confidential’”); XIFIN, Inc. v. Firefly Diagnostics, Inc., No. 17-cv-00742-BEN-KSC,
           12        2018 WL 1244781, at *2 (S.D. Cal. Mar. 9, 2018) (compelling reasons existed to seal
           13        “commercially sensitive business information”); In re BofI Holding, Inc. S’holder
           14        Litig., No. 15-cv-02722-GPC-KSC, 2017 WL 784118, at *21 (S.D. Cal. Mar. 1, 2017)
           15        (compelling reasons to seal exist where disclosure “runs the risk of harming [a party’s]
           16        competitive standing”).
           17              The decision to seal documents is ultimately “one best left to the sound discretion
           18        of the trial court” upon consideration of “the relevant facts and circumstances of the
           19        particular case.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978).
           20        II.   COMPELLING REASONS EXIST TO SEAL JAVO’S CONFIDENTIAL BUSINESS AND
                           TRADE SECRET INFORMATION
           21
           22              Javo’s preliminary injunction motion revolves around Javo’s confidential and
           23        trade secret information, and the Court has granted Javo’s motions to seal the same
           24        information previously.    (See Doc. Nos. 16, 43, 50.)        The Court also granted
           25        Defendants’ motion to seal their own confidential information, including Defendants’
           26        request to seal almost the entirety its argument at the PI Hearing. (See Doc. Nos. 42,
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
                                                               -2-
            Case 3:19-cv-01859-CAB-WVG Document 66 Filed 02/20/20 PageID.2060 Page 4 of 7



             1       60.) Compelling reasons exist to seal the highlighted portions2 of the PI Hearing
             2       transcript because it references: (1) information and documents previously sealed by
             3       the Court; and (2) further argument regarding Javo’s confidential information and trade
             4       secrets. Only counsel for the parties, representatives of Javo, and court personnel were
             5       in attendance at the PI Hearing. Thus, compelling reasons exist to seal this information.
             6       See, e.g., In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (“compelling
             7       reasons” existed to seal confidential commercial and trade secret information regarding
             8       “pricing terms, royalty rates, and guaranteed minimum payment terms” from license
             9       agreement); Kamakana, 447 F.3d at 1179 (protecting trade secrets generally constitutes
           10        “compelling reasons” for sealing); Fed. Trade Comm’n v. DIRECTV, Inc., 2016 WL
           11        5339797, at *2 (N.D. Cal. Sept. 23, 2016) (granting motion to seal “sensitive business
           12        information regarding . . . Defendant’s development strategy and operations.”).
           13        Consistent with the Court’s prior orders sealing the information, Javo will suffer
           14        irreparable harm if this information is disclosed. (See Doc. Nos. 12-1 at 2; 41-4 at 1.)
           15        III.   COMPELLING REASONS EXIST TO SEAL CEV’S PROPRIETARY                  AND   HIGHLY
                            CONFIDENTIAL BUSINESS INFORMATION
           16
           17               Similarly, compelling reasons exist to seal CEV’s proprietary and highly
           18        confidential business information that is referenced in the PI Hearing transcript. 3 The
           19        transcript references parameters of Defendants’ extraction process and anticipated
           20        production timeline. Courts have repeatedly found that this type of information is
           21        properly sealed, because its disclosure may impact and harm a litigant’s competitive
           22        standing. See, e.g., Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)
           23        (recognized that “business information that might harm a litigant’s competitive
           24        standing” is properly sealed); Sun Distrib. Co., 2018 WL 4700490, at *2; In re BofI
           25
                     2
                       Consistent with Chambers Rule V, the parties will coordinate to deliver a highlighted
           26        copy of the additional portions of the hearing transcript that the parties seek leave to
                     seal to chambers within 24 hours.
           27        3
                       Those portions of the transcript that contain CEV-related proprietary and highly
                     confidential business information are highlighted in green, to distinguish from Javo’s
           28        highlighting, which is in yellow.
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                -3-
            Case 3:19-cv-01859-CAB-WVG Document 66 Filed 02/20/20 PageID.2061 Page 5 of 7



             1       Holding, Inc. S’holder Litig., No. 315CV02722GPCKSC, 2017 WL 784118, at *21
             2       (S.D. Cal. Mar. 1, 2017) (sealing documents where “disclosure of such information runs
             3       the risk of harming [a party’s] competitive standing[.]”); Zest IP Holdings, LLC v.
             4       Implant Direct Mfg., LLC, No. 10CV0541 GPC-WVG, 2014 WL 129072, at *1 (S.D.
             5       Cal. Jan. 14, 2014) (sealing “potentially prejudicial business or confidential proprietary
             6       information[.]”). This Court has already made such a finding here, when it previously
             7       ordered information regarding the parameters of Defendants’ extraction process and
             8       anticipated production timeline sealed, restricting access to Plaintiff’s Outside
             9       Litigation Counsel only. (See Doc. No. 42.) Thus, Defendants respectfully request that
           10        this Court seal CEV’s proprietary and highly confidential business information
           11        referenced in the PI Hearing transcript and restrict access to it to Plaintiff’s Outside
           12        Litigation Counsel only.
           13        IV.   CONCLUSION
           14              Compelling reasons exist to file the above-referenced portions of the PI Hearing
           15        transcript under seal.     Accordingly, the parties respectfully requests that this
           16        information be sealed pursuant to the Court’s Chambers Rule V and Civil Local Rule
           17        79.2. Consistent with the Court’s order granting the parties access to the sealed portion
           18        of the PI Hearing transcript (Doc. No. 60), the parties further request that only Outside
           19        Litigation Counsel be permitted to access any additional sealed portions of the
           20        transcript, and that Outside Litigation Counsel be given leave to coordinate on the
           21        preparation of a redacted version of the full PI Hearing transcript that is not restricted
           22        as to Javo and/or CEV and Mr. Corey.
           23
           24
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                -4-
            Case 3:19-cv-01859-CAB-WVG Document 66 Filed 02/20/20 PageID.2062 Page 6 of 7



             1       Dated:   February 20, 2020   COOLEY LLP
             2
                                                  By: /s/ Steven M. Strauss
             3                                           Steven M. Strauss
             4                                    Attorneys for Plaintiff and Counterclaim-
                                                  Defendant Javo Beverage Co., Inc.
             5
             6       Dated:   February 20, 2020   SHEPPARD, MULLIN, RICHTER &
                                                  HAMPTON LLP
             7
                                                  By: /s/ John A. Yacovelle
             8                                           John A. Yacovelle
             9                                    Attorneys for Defendants/Counter-Claimant
                                                  CALIFORNIA EXTRACTION VENTURES,
           10                                     INC. and STEPHEN COREY
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
                                                      -5-
            Case 3:19-cv-01859-CAB-WVG Document 66 Filed 02/20/20 PageID.2063 Page 7 of 7



             1               CERTIFICATION REGARDING ELECTRONIC SIGNATURES
             2             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
             3       and Procedure Manual, I hereby certify that the content of this document is acceptable
             4       to counsel for Defendant and Counter-Claimant California Extraction Ventures, Inc.
             5       and Defendant Stephen Corey, and that I have obtained counsel John Yacovelle’s
             6       authorization to affix his electronic signature to this document.
             7                                              By: /s/ Steven M. Strauss
                                                                   Steven M. Strauss
             8
             9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
                                                                -6-
